DETAILED ACTION
This communication is a notice of allowance on the merits on patent application 16/724702, attorney docket 1500-12, which has a claimed effective filing date of 5/10/2019, claiming priority from Provisional Application 62845924 and is assigned to SAMSUNG ELECTRONICS CO., LTD.  The present application was filed on or after March 16, 2013 and is being examined under the first inventor to file provisions of the AIA . Claims 1-15, 17 and 18 are pending and are considered below.

Response to Arguments
Applicant has incorporated the novel limitation from claim 16 into claim 10, and incorporated the novel limitations from claim 20 into claim 17, and cancelled claims 16, 19 and 20 rendering claims 10-15 and 17-18 allowable

Allowable Subject Matter
Claims 1-15, and 17-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
As for claim 1, the prior art does not teach or make obvious the method of claim 1 including a capping layer formed on the bottom source/drain by an epitaxial process that is removed prior to forming the spacer.  Claims 2-10 depend from claim 1 and carry the same novel limitation.
As for claims 10 and 17, the prior art does not teach or make obvious a capping layer formed of an undoped semiconductor layer or a doped semiconductor layer that has a dopant concentration less than 15% of a dopant concentration of the bottom source/drain region.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660.  The examiner can normally be reached on M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN A BODNAR/Examiner, Art Unit 2893